Bell, Chief Judge.
Plaintiffs brought two suits against defendant on a contract to recover for attorney’s fees. The cases were consolidated for trial. A jury awarded a verdict for the amounts claimed. Defendant appeals from the judgment entered on the verdict.
1. At the commencement of the trial, the defendant’s motion to limit the issues to the pleadings so as to preclude the plaintiffs from offering evidence to support their claims on the ground of quantum meruit was overruled. While the complaints sought recovery upon an express contract, a plaintiff may sue on one theory and recover on another. Hirsch’s v. Adams, 117 Ga. App. 847 (162 SE2d 243); Greene v. McIntyre, 119 Ga. App. 296 (167 SE2d 203). The defendant made no motion for a pre-trial *336conference to simplify the issues or for a continuance to prepare to defend on the quantum meruit theory. The trial court did not err in denying the motion. Hirsch’s v. Adams, 117 Ga. App. 847, supra.
Argued January 31, 1972—
Decided May 4, 1972—
Rehearing denied May 18, 1972
Gilbert & Carter, Fred A. Gilbert, for appellant.
Westmoreland, Hall & Bryan, John J. Westmoreland, Jr., for appellee.
2. The trial court read to the jury the pleadings of both parties. Defendant excepted to the reading of a part of her defensive pleadings on the ground: "I don’t think the court should have submitted that part of the defensive pleadings. . . .” This does not amount to an objection to the charge and is insufficient to present anything for review. Georgia Power Co. v. Maddox, 113 Ga. App. 642 (149 SE2d 393).
3. The court charged the jury correctly on the theories of quantum meruit and unjust enrichment, all of which were warranted by the evidence. He did not err in doing so.
4. As the evidence authorized a verdict for the plaintiffs, it was not error to deny defendant’s motion for directed verdict.
5. All other enumerations of error have been considered and none have merit.

Judgment affirmed.


Eberhardt, P. J., and Evans, J., concur.